Judgment, Supreme Court, New York County (William Wetzel, J.), rendered on or about August 13, 2001, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed.
Defendant pleaded guilty to a proper lesser included offense as defined by statute (see CPL 220.20 [1] [i]). The statute clearly states that, for plea purposes, lesser included offenses include not only those defined in CPL 1.20 (37), but also those defined in the various provisions of CPL 220.20. In any event, there was no jurisdictional defect, because there was no violation of defendant’s right to be prosecuted by indictment (see People v Keizer, 100 NY2d 114, 118-119 [2003]; People v Johnson, 89 NY2d 905, 907 [1996]; People v Ford, 62 NY2d 275 [1984]).
The court properly denied defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]). Defendant received a full opportunity to advance his claims, and the plea record establishes that the plea was knowing, intelligent and voluntary, as well as being made with the effective assistance of counsel. Concur—Nardelli, J.P, Lerner, Friedman and Gonzalez, JJ.